Citation Nr: 0412212	
Decision Date: 05/10/04    Archive Date: 05/19/04	

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a disability rating in excess of 
30 percent for residuals of a gunshot wound of the right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and residuals of a fragment wound to Muscle 
Group XI. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for scarring of the left little finger, 
with pain on exposure to cold weather.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  His awards and decorations included the Combat 
Infantryman Badge, the Army Commendation Medal, and the 
Purple Heart Medal.

In a decision dated in February 2001, the Board of Veterans' 
Appeals (Board) denied entitlement to an initial evaluation 
in excess of 30 percent for PTSD, an initial evaluation in 
excess of 10 percent for scarring of the left little finger, 
with pain on exposure to cold weather, and a disability 
evaluation in excess of 30 percent for residuals of a gunshot 
wound to the right foot, with restriction of motion and 
hyperesthesia involving Muscle Group X, and residuals of a 
fragment wound involving Muscle Group XI.  By order dated in 
January 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion to vacate that portion 
of the Board's February 2001 decision pertaining to these 
issues and remanded the case to the Board for further action 
consistent with the joint motion of the parties.  In June 
2003, the Board remanded the case to the RO for further 
development.  The case has been returned to the Board for 
appellate review.

A review of the record discloses that by rating decision 
dated in October 2003, service connection for scarring 
resulting from the gunshot wound to the right foot was 
granted.  A 10 percent disability rating was assigned, 
effective October 15, 2003.  The veteran and his 
representative expressed dissatisfaction with the effective 
date of the rating by communication dated in November 2003.  
A statement of the case was issued with regard to this matter 
in January 2004.  In the veteran's substantive appeal, dated 
in February 2004, he asked that the VA comply with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to this issue.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims has been obtained by VA.

2.  Manifestations of the veteran's PTSD since the effective 
date of his award of service connection for the disorder have 
not been shown to impair the veteran's ability to function 
occupationally or socially.  The veteran has not had a Global 
Assessment of Functioning (GAF) score of less than 64.  The 
PTSD has not been shown to be productive of impairment 
associated with reduced reliability and productivity due to 
such symptoms as:  Flattened affect, circumstantial, 
circumlocutory or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood, or appreciable difficulty in 
establishing and maintaining effective work and social 
relationships since the effective date of the grant of 
service connection in August 1998.

3.  More than severe impairment resulting from the residuals 
of the gunshot wound to the right foot, with restriction of 
motion and hyperesthesia involving Muscle Group X, and the 
fragment wound involving Muscle Group XI, has not been shown 
by the evidence of record.

4.  Manifestations of the shell fragment wound laceration 
involving the left little finger include decreased sensation, 
sensitivity to cold, and subjective complaints.  The medical 
evidence since July 1998 has not shown functional or 
occupational impairment attributable to the fragment wound 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for PTSD have not been met since August 17, 1998, 
the effective date of the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a disability rating in excess of 
30 percent for residuals of a gunshot wound to the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5284, 4.73, Codes 5310, 5311 (2003).

3.  The criteria for a disability rating in excess of 
10 percent for scarring of the left little finger since the 
effective date of service connection for that disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  The VCAA and its implementing regulations 
also provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).

The VCAA and its implementing regulations also require VA to 
notify the claimant and its representative of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and that is necessary to 
substantiate a claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized VA's duty to inform the claimant as to what 
evidence is needed and who was to obtain it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

A review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
rating decisions in 1999, statements of the case, and 
supplemental statements of the case dated through October 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated July 2, 2003, the veteran was apprised of what 
evidence VA had and was asked to provide any additional 
information or evidence that he might desire.

With respect to the duty to assist, a review of the claims 
folder reveals that VA has secured the service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a determination 
on the issues at hand, such that additional examinations or 
opinions are not needed at this time.  The Board, therefore, 
finds that the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claims will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in 2003 was not 
given prior to the first agency of original jurisdiction 
adjudication of the claim, the notice was provided prior to 
the most recent transfer and certification of the case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran and his representative.  They have 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.

In addition, the Court, in Pelegrini, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.

Under the circumstances set forth above, considering the 
several times the claims have been reviewed by the RO and the 
Board and the number of occasions the veteran and his 
attorney have communicated with VA regarding his claims, the 
Board finds that the veteran has had ample notice of the 
types of evidence that would support his claims and that he 
has had ample opportunity to present evidence and argument in 
support of his appeal.  He has not identified any evidence 
not already of record.  The Board finds, therefore, that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error.  Therefore, notwithstanding 
Pelegrini, to decide the appeal at this time would not be 
prejudicial error to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board notes that it is also satisfied as to compliance 
with its instructions from the June 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional disabilities.  
38 C.F.R. § 4.10.  Where there is a question as of which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) that "compensation for service-
connected injury is limited to those claims which show 
present disability," and held:  "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for disability following an 
initial award of service connection for that disorder.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).





PTSD

In this case, the Board will consider the appropriate ratings 
for all periods since the effective date of the grant of 
service connection for PTSD.  The Board will assign staged 
ratings if the evidence warrants.

The criteria for rating psychiatric disabilities is as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss or 
names of close relatives, own occupation, or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like settings); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.

By rating decision dated in October 1999, service connection 
for PTSD was granted.  A 30 percent rating was assigned, 
effective August 17, 1998.

The medical evidence of record includes a report of the VA 
examination in July 1999.  The veteran complained of 
flashbacks and nightmares about twice a month, with sleep 
difficulty and night sweats.  He described participating in a 
number of recreational activities.  He and his wife had 3 
children and had been married 23 years.  He reported feeling 
nervous and indicated that he sometimes had problems at work.  
Good eye contact was maintained.  There were no abnormal 
movements or mannerisms.  Mood was appropriate.  Recent and 
remote memory was good.  There was no evidence that he was 
subject to panic attacks.  There was also no evidence of 
impaired impulse control.  The examiner stated that the 
veteran had mild symptoms of PTSD, primarily nightmares and 
flashbacks.  However, it was noted there was no interference 
in social, occupational, or family relationships.  It was 
stated the veteran had minimal, prolonged PTSD.  He was given 
a GAF score of 70.

At the time of a VA examination in February 2000, the veteran 
stated his marriage was still intact.  He was still working 
full time as a postal carrier.  He again complained of being 
nervous, having nightmares, and waking up a lot.  He was 
appropriately dressed and groomed, was friendly and pleasant, 
displayed adequate recall, concentration and attention, and 
thought process was organized.  A notation was made that he 
became nervous at times during the course of the examination.  
He was given a GAF score of 70 for the current year and for 
the past year.  The examiner opined that the veteran's use of 
alcohol, reported as 1 to 6 beers daily, was likely related 
to his PTSD.  The symptoms of PTSD were described as minimal 
in degree.

Additional medical evidence includes a report of a VA 
psychiatric examination accorded the veteran in August 2003.  
The veteran's clinical file was reviewed by the examiner.  
The veteran reported he was still employed on a full-time 
basis at the Post Office where he had been employed for some 
25 and 1/2 years.  He did not believe he had been less 
efficient or less productive at work, but he related that he 
tried to deny his symptoms.  He indicated he was somewhat 
stressed out at the present time because his wife was 
undergoing cancer treatment.  Currently, he did not have 
sleep problems.  He related that he participated in various 
hobbies and activities and was active with the VFW and 
friends from work.  The veteran could not remember having had 
any psychiatric treatment or evaluation since the above-
mentioned February 2000 psychiatric examination.  Currently, 
the veteran was not seeing a psychiatrist and is not taking 
any psychotropic medication.  He had never had any 
psychiatric hospitalization.  The veteran stated that he had 
been married for 33 years.  He had 3 children and had good 
relationships with each of them.

Behavior was appropriate.  Eye contact was good.  Thought 
processing and communication were good.

The veteran referred to recurrent and intrusive recollections 
of his combat experiences.  He stated that he had flashbacks 
periodically, maybe a couple of times a month.  He also 
reported intense psychological distress on exposure to events 
that symbolized or resembled an aspect of his trauma.  He 
avoided thoughts or feelings associated with the trauma. He 
avoided activities or situations that would arouse 
recollections of his trauma, such as documentaries.  He 
denied psychogenic amnesia.  He also denied decreased 
interest in usual hobbies and activities, feelings of 
detachment, and restricted range of affect, but he did have 
somewhat of a sense of a foreshortened future.

He reported difficulty concentrating.  He denied difficulty 
sleeping or irritability or outbursts of anger or 
hypervigilance, although he described an exaggerated startle 
response and physiologic reactivity upon exposure to events 
that would symbolize or resemble an aspect of his trauma.

The Axis I diagnosis was PTSD.  The current GAF score was 
given as 70.  It was noted he had some mild symptoms and some 
difficulty functioning, but generally he was described as 
functioning "pretty well."  It was added that he also had 
some meaningful interpersonal relationships.  He had 
occupational and social impairment, although the examiner 
stated he was "generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as anxiety."  The prognosis was chronic and 
described as fair to good.

The veteran was accorded another psychiatric examination by 
VA in October 2003.  The claims file was reviewed by the 
examiner.  The veteran reported that he was continuing to 
have intrusive recollections on a daily basis.  He indicated 
that he was able to suppress the recollections to some 
extent, but he stated there were other times when he was 
distracted by the thoughts and would miss a mailbox.  
However, he added that he was able to be aware of when he 
missed a box and deliver the mail.  The examiner stated this 
indicated a moderate degree of disruption of activity by the 
intrusive recollections.

With regard to nightmares, the veteran estimated he had them 
about 3 to 4 times a week.  He did not have flashbacks.  He 
reported the psychological distress was fairly well 
controlled by him.  He added that when he had nightmares, he 
would wake up sweating and grinding his teeth.  The examiner 
stated he had symptoms of a moderate level of intrusive 
recollection and had managed to cope with them very 
effectively.

As for avoidant behavior, the veteran stated this did not 
interfere with his day-to-day functioning.  He had noted some 
decreased interest in his hobbies and recreation.  He did not 
participate in sports and did not go to sporting events as he 
did in the past.  He was, however, interested in racecar 
events and watched them on television.  He had decreased the 
amount of fishing he had done, and part of this was 
attributed to his wife's illness.  The veteran enjoyed 
gardening and had raised some things for personal interest.  
The veteran reported that he did not have a sense of 
detachment.  He knew a number of people and stayed in contact 
with them.  He exhibited an appropriate range of affect.  He 
gave an example of joy he was having with his grandson and 
the expectancy of having a granddaughter in the near future.  
He lived his life day by day, with notation of a 
foreshortened sense of his future.  His life had been so 
involved with his wife that he stated it was hard for him to 
plan beyond day-to-day activities because of her cancer and 
treatment for it.  These various symptoms were described as 
of mild intensity.

The veteran described himself as getting angrier and being 
short-tempered.  He had never been aggressive and assured the 
examiner he never would be, but he found that little things 
irritated him more than they used to.  Currently, notation 
was made of a moderate degree of irritability.  He was able 
to concentrate on some things at times and had difficulties 
at other times.  He had not had significant hypervigilance.  
He was able to be out without worrying excessively about 
surroundings or people around him.  He had been able to hunt 
in the past without having flashbacks when he passed tree 
lines.  Instead, he scanned for game that he was hunting.  He 
described rare, but intense, startle response.  The examiner 
stated these symptoms indicated a continuation of the arousal 
symptoms of PTSD.

As for work, the veteran had been employed by the Post Office 
since 1970.  He stated his symptoms had not interfered with 
successful performance of his job.  He had not had any 
psychiatric treatment, but reported that his orthodontist 
might be starting him on medication to help with grinding of 
his teeth.

On examination the veteran was described as casually and 
neatly dressed.  His hair was combed.  He was cleanly shaven, 
and had a neatly trimmed moustache.  He was socially 
appropriate and related easily during the course of the 
interview.  He was spontaneous.  Mood was euthymic and affect 
was appropriate to content of thought.  Speech was normal in 
tone, volume, and pacing.  Thought content focused on his 
wife's illness.  He gave no indication of psychotic 
symptomatology.  He was properly oriented.  Both recent and 
remote memory were intact.  Sensorium was clear.  He was able 
to abstract well.  He was not a danger to himself or others.  
Psychological testing was not indicated.  He was described as 
employable.

The Axis I diagnosis was chronic PTSD.  There was no Axis II 
diagnosis.  The major stressor in his life at the present 
time was his wife's illness.  His current GAF score for PTSD 
was 64, a number which the examiner stated was indicative of 
the presence of a mild level of symptomatology.  It was 
remarked the veteran had managed to cope with his symptoms 
using good mental mechanisms and the examiner described his 
symptoms as being in the mild range.  They had not impacted 
on the veteran's ability to function occupationally or 
socially.  He managed his avoidant behavior very well.  He 
had had some arousal symptoms, but he learned to cope with 
these very effectively.

Based on a review of the evidence of record, the Board finds 
that the reports of the several examinations the veteran has 
had indicate that his psychiatric symptomatology has been 
about the same level of severity since the effective date of 
the grant of service connection for his PTSD.  There is no 
showing whatsoever by the medical evidence that the criteria 
for the next higher rating of 50 percent for PTSD has been 
demonstrated at any time since the effective date of the 
grant of service connection for PTSD.  The Board notes that 
on the several examinations during the appeal period, the 
veteran was given a GAF score of 70 on 3 of the 4 
examinations and a score of 64 on the most recent 
examination.  According to the DSM-IV, GAF scores between 61 
and 70 indicate the presence of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  These scores reflect the veteran is being more 
than adequately compensated by the assignment of the 
30 percent disability rating.  Indeed, at the time of the 
July 1999 examination, the veteran's psychiatric symptoms 
were described as only mild in degree.  At the time of the 
February 2000 examination his symptomatology was described as 
minimal in degree.  Both the August 2003 and October 2003 
examinations resulted in a description of his psychiatric 
symptomatology as mild in degree.  Not one of the 
examinations reflects the presence of symptoms that would 
raise the level of impairment to that of reduced reliability 
and productivity required for the next higher rating of 
50 percent.  No VA examiner has concluded that the veteran's 
level of occupational and social impairment due to his PTSD 
is more than mild in degree as evidenced by the GAF scores.  
The veteran has been able to maintain full employment without 
indication of significant impairment of occupational 
functioning.  Further, he has not indicated any significant 
social impairment attributable to his PTSD since the 
effective date of the grant of service connection.  The 
evidence reveals that he has never been hospitalized for 
psychiatric purposes and he has not undergone psychiatric 
outpatient treatment or taken any psychiatric medication 
during the several years for which service connection has 
been in effect.  At the time of each of the examinations, the 
veteran has referred to having nightmares and intrusive 
recollections regarding his experiences in Vietnam.  However, 
despite the persistence of the symptoms, he has been 
described as coping with them well enough that the symptoms 
had not impacted adversely on his ability to function 
occupationally or socially.  At the time of the July 1999 
examination he was described as appropriately dressed and 
groomed.  Further, he was clear and coherent and displayed 
proper orientation.  There were no abnormal thought 
processes.  Additionally, he had good memory for recent and 
remote events and good attention and concentration.  Mood and 
affect were appropriate and insight and judgment were intact.  
The reports of the subsequent examinations, including the 
most recent one in October 2003 reflect an essentially 
unchanged psychiatric disability picture.

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 
30 percent for PTSD at any time during the appeal period.  In 
other words, there is no indication that the veteran's PTSD 
increased in severity to warrant the assignment of any 
"staged" ratings.  Indeed, the Board believes the record 
reflects the veteran is being more than adequately 
compensated for his psychiatric impairment by the 30 percent 
rating currently in effect.

Residuals of a Gunshot Wound to the Right Foot

When compensable muscle injuries that are in the same 
anatomic region are being evaluated, but where the muscles 
involved act on more than one joint, or on different joints, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55.  
In this case, the evidence reflects there is injury involving 
Muscle Group X, the muscles of the foot, and Muscle Group XI.  
These muscle groups are, by regulation, defined as being in 
the same anatomic region.  Therefore, the regulations require 
that evaluation for the injuries to the two muscle groups be 
combined under the diagnostic code for the most severely 
injured muscle group, and the evaluation which would 
otherwise be assigned under Diagnostic Codes 5310 and 5311 is 
increased by one level to reflect the combined disability of 
Muscle Group X and Muscle Group XI.

Muscle Group X involves the movements of the forefoot and 
toes, as well as propulsion thrust in walking.  Injury to the 
plantar aspect of the foot shall be evaluated as 10 percent 
disabling when determined to be "moderate in nature."  A 
20 percent rating will be assigned when the disability is 
moderately severe in nature while a 30 percent rating is for 
assignment when the impairment is severe in nature.  
38 C.F.R. § 4.73, Code 5310.  Indications of moderately 
severe disability include loss of deep fascia, muscle 
substance, or normal firm resistance of muscles while 
strength and endurance demonstrate positive evidence of 
impairment.

Muscle Group XI involves propulsion and plantar flexion of 
the foot.  Slight injury to this muscle group is 
noncompensable.  Moderate injury warrants a 10 percent 
evaluation while moderately severe injury warrants a 
20 percent evaluation.  The maximum rating of 30 percent is 
for assignment when there is severe injury.  38 C.F.R. 
§ 4.73, Code 5311.

A review of the evidence of record discloses the veteran's 
right calf was injured when a booby trap detonated in May 
1969.  The area became infected and a prolonged period of 
treatment and hospitalization was required.  At the time of 
VA examination in May 1970, the veteran stated that when he 
returned to duty after the right calf healed, he accidentally 
shot himself in the right ankle and sustained a fracture.  
There was an entrance wound below the medial malleolus about 
the size of a dime and an exit wound in the sole of the foot.  
Scarring was about an inch long and was somewhat sensitive.  
There was restricted dorsiflexion, restricted plantar 
flexion, and subtalar motion was about 50 percent less in the 
right ankle than in the left.  The examiner concluded there 
was hyperesthesia of the right foot due to involvement of the 
superficial sensory plantar nerve.

By rating decision dated in late June 1970, the RO noted 
that, since Muscle Groups X and XI were in the same anatomic 
region, rather than being entitled to a separate evaluation 
for each muscle group, the veteran was instead entitled to a 
combined evaluation at the next higher level for the most 
severely injured muscle group.  Accordingly, a 30 percent 
evaluation under Diagnostic Code 5310 was substituted for 
what was initially determined to be a 20 percent rating under 
Diagnostic Code 5310 and a 10 percent rating under Code 5311.  
The combined 30 percent evaluation under Code 5310 has been 
in effect ever since.

At the time of VA examination in October 1998, the veteran's 
complaints included constant aching of the right ankle, 
tingling in the toes, and decreased motion involving the 
right great toes.  The veteran stated that he rarely used a 
crutch or cane, but did use an arch support in the right 
shoe.  He stated he was able to work full time as a letter 
carrier, but he complained that the front half of the right 
shoe wore out quickly because he was not able to lift the 
right foot completely.  Right ankle range of motion was 
restricted to 10 degrees, lacking 20 degrees to the neutral 
position when flexed.  He was able to flex the right ankle to 
30 degrees from neutral, with a starting point of 20 degrees.  
Extension was to 10 degrees.  There was pain in the right 
ankle with extremes of range of motion.  Gait was described 
as fairly normal with a slight right foot limp and slight 
eversion on walking.  He was not able to balance his weight 
on the toes of the right foot.  X-ray studies of the foot 
conducted in October 1998 showed very mild degenerative 
changes involving the 1st metatarsophalangeal joint.  The 
examiner concluded that the veteran was status post gunshot 
wound, right foot and ankle, with decreased motion involving 
the right ankle and right great toes, and paresthesia of the 
toes of the right foot.

At the time of examination by VA in August 1999, the veteran 
exhibited a good pulse in each lower extremity.  The right 
ankle was slightly swollen as compared to the left, being .5 
centimeters large.  Deep tendon reflexes were symmetric.  
There was pain on palpation of the ankle.  Strength was 
slightly weak in plantar flexion on the right.  Sensation was 
decreased to pinprick over the right foot, especially along 
the lateral aspect and bottom.  Gait was described as 
"slightly limping."  The examiner determined the veteran had 
possible post-traumatic arthritis of the right ankle, sensory 
loss in the right foot, and mild weakness of dorsiflexion and 
plantar flexion of the ankle, all as residuals of the wound 
sustained to the ankle in service.

The evidence of record discloses the veteran was also 
accorded a rating examination of the feet by VA in October 
2003.  The claims file was reviewed by the examiner.  The 
veteran complained that he believed the right ankle and foot 
were worse than at the time of the 1999 examination.  He 
referred to daily aching.  He was taking nonsteroidal anti-
inflammatory agents about 3 or 4 days a week.  He described 
range of motion as decreased in the ankle and stated that he 
wore out the tips of his shoes.  The shoes currently were 
described as fairly new and not worn out.  It was noted that 
he walked about 7 or 8 miles a day in his job as a mailman 
and each year missed anywhere from 1 to 3 days because of 
ankle and foot pain.  He also described a pins' and needles' 
sensation in the right toes ever since the injury in service.  
He did not feel the strength was as it should be in the toes 
of the right foot.

On examination there was some asymmetry in the medial 
malleolus of the ankle with a little more bony deformity on 
the right.  There was a 1.5 by 1 centimeter, flat, slightly 
hyperpigmented, irregular scar with no keloid or inflammation 
or adhesions.  The scar was very tender and also had 
dysesthesia.  The veteran withdrew and winced on even light 
palpation.  The exit wound was on the plantar surface of the 
foot, about midportion of the arch, a little lateral to the 
mid point.  There was decreased sensation to light touch on 
the distal aspect of all the toes of the foot.  Range of 
motion of the ankles showed dorsiflexion to 10 degrees on the 
right and 20 degrees on the left.  Plantar flexion was to 
10 degrees on the right and 18 on the left.  The veteran was 
able to stand on his heels and toes.  He exhibited some 
decreased strength with dorsiflexion of the toes of the right 
foot and slightly decreased strength with dorsiflexion of the 
ankle on the right.  There was no unusual wear pattern in the 
shoes that he was currently wearing.  The arches appeared 
symmetric.  The veteran did not use crutches, braces, or 
canes, although he stated that he wore a neoprene sleeve 
sometimes on the right ankle.  There was no synovitis or 
effusion about the ankle.  He did have an abnormal gait that 
seemed to be related to his limited range of motion involving 
the ankle.

The pertinent examination diagnosis was gunshot wound to the 
right foot and ankle with some dysesthesia, probably related 
to the saphenous nerve and hypoesthesia in the distal toes, 
probably due to injury to the medial plantar nerve.

Subsequent to the examination, service connection for the 
painful scar of the right foot was granted.  A 10 percent 
rating was assigned, effective October 15, 2003.

As a result of the assignment of the 10 percent rating, the 
veteran cannot receive a higher disability rating for his 
right foot/ankle wound residuals.  Combined schedular 
evaluations for disabilities below the knee shall not exceed 
40 percent and with the assignment of the 10 percent rating, 
the veteran now has a 40 percent combined rating for his 
residuals of the wound to the right foot.  This is because 
38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, or amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided under Diagnostic Code 5165.  38 C.F.R. 
§ 4.68.

Scarring of the Left Little Finger

A review of the evidence of record discloses that at the time 
of examination by VA in October 1998, the veteran reported he 
had sustained a laceration of the tip of the left 5th digit.  
He reported he was left-handed.  By rating action dated in 
May 1999, service connection for residuals of a laceration of 
the left little finger was granted.  A noncompensable rating 
was assigned, effective July 18, 1998.

The veteran was accorded an examination of the hand, thumb 
and fingers by VA in December 1999.  He stated that cold 
weather caused severe aching in the distal end of the left 
little finger.  There was a 1/2-inch transverse scar along 
the ulnar aspect of the finger located at the level of the 
fingernail.  He had no difficulty grasping objects.  Range of 
motion of the joints of the left little finger was normal.

The diagnoses were scarring of the left little finger and 
pain in the left finger when exposed to cold weather.  X-ray 
studies of the left hand done at that time were entirely 
negative.

By rating decision dated in June 2000, the prior rating was 
amended to reflect a 10 percent disability evaluation for the 
scarring of the left little finger, effective August 17, 
1998.

The veteran was also accorded a rating examination by VA in 
October 2003.  The claims file was reviewed by the examiner.  
It was noted the veteran did not consider the scarring on the 
left little finger disfiguring.  He referred to aching when 
out in the cold weather and stated he had to wear extra 
gloves and take precautions to keep the finger warm.  He 
claimed this impacted his job as a mail carrier, but he 
stated he was able to work through the discomfort.  There 
were no other limitations expressed, other than taking 
precautions and warming up frequently.  The veteran did refer 
to a pins' and needles' sensation and Novocaine like numbness 
involving the distal phalanx of the little finger of the 
hand.  He stated this was not tender and did not hurt when he 
bumped it.  Range of motion was adequate.  As for power or 
gripping, he was able to use pliers, a hammer, and undo lids 
adequately and not have to shift hands.  Dexterity using the 
thumb and the other 3 digits was unimpaired.

Photographs of the left little finger were taken and they 
were described as not showing the scar very well.  The scar 
was extremely faint.  The visible portion extended about 
1 centimeter to 1.5 centimeters from laterally on the side of 
the finger just behind the level of the nail bed over to 
about mid portion of the nail bed of the dorsal surface.  The 
last .5 centimeters or so was not visible even on careful 
inspection.  There was no keloid, adhesion, adherence, 
inflammation or tenderness.  The distal interphalangeal joint 
was tender on front palpation.  There was about 8 degrees of 
angular deviation medially in that joint compared with the 
right hand where there was no deviation.  As for extension or 
flexion, in the metacarpophalangeal joint the left hand was 0 
to 80 degrees while the right was 0 to 90 degrees.  The 
proximal interphalangeal joint of the left hand was 0 to 
90 degrees, as was the right.  The distal interphalangeal 
joint extension and flexion were from 0 to 88 degrees 
bilaterally.  The veteran was able to oppose his thumb and 
all his fingers in both hands, although the strength of the 
pincher grip between the left thumb and left little finger 
was slightly decreased.  There was subjective decreased 
sensation involving the distal phalanx of the little finger 
of the hand.  There was a little bit of bony deformity in the 
distal interphalangeal joint of the little finger of the 
hand, but when compared to the right, it was not 
significantly different.

The pertinent diagnosis was shell fragment wound laceration 
involving the left little finger, with decreased sensation 
due to injury to the distal branches of the ulnar nerve.  
Notation was made that the wound was cold sensitive.  The 
examiner doubted whether there was any significant muscle 
group involvement and stated there was "only slight" 
functional impairment.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118.  When laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of regulation.  The Board must apply 
both the former and revised versions of the regulation for 
the period prior to and subsequent to the regulatory change, 
but an effective date based on revised criteria may be no 
earlier than the date of the change.  In this case, the 
substance of the old and new regulations as applicable to the 
veteran's claim, remains essentially the same.  Prior to 
August 30, 2002, Diagnostic Code 7804 provided that scars 
that were superficial, tender and painful on objective 
demonstration, warranted a 10 percent evaluation.  Diagnostic 
Code 7805 provided that other scars will be rated on 
limitation of the function on the part affected.  Effective 
August 30, 2002, Code 7804 continued to provide the scars 
that were superficial and painful on examination warranted a 
10 percent evaluation.  Code 7805 also continued to provide 
that other scars would be rated on limitation of function of 
the part affected.

A review of the pertinent medical evidence reveals the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent at any time during 
the appeal period or under any applicable diagnostic code, in 
effect both prior to and from August 30, 2002.  At the time 
of the December 1999 examination, acknowledgement was made of 
pain involving the left little finger.  However, it was 
stated that the veteran had no difficulty grasping objects, 
and range of motion of the joints of the left little finger 
was normal.  Further, X-ray studies were entirely without 
abnormality.  In other words, there was no indication of 
functional impairment attributable to the scarring of the 
finger.

At the time of the October 2003 examination, it was indicated 
there were no limitations attributable to the scarring other 
than taking precautions and warming up the hand in the cold 
weather.  At the time of that examination motion of the 
finger was described as adequate.  The examiner noted that 
photographs of the left little finger showed a barely 
discernible scar.  The examiner stated there was no keloid, 
adhesion, adherence, inflammation, or tenderness indicated.  
Notation was made of decreased sensation involving the distal 
branches of the ulnar nerve, but the examiner doubted whether 
there was any significant muscle group involvement and opined 
there was only slight functional impairment.  This degree of 
impairment is contemplated by the 10 percent rating that has 
been assigned for the scarring.  In sum, the Board finds that 
neither the new nor the old skin regulations provide a basis 
for awarding the veteran a disability rating in excess of the 
currently assigned 10 percent for his scarring involving the 
left little finger during the entire appeal period.


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.

A disability rating in excess of 30 percent for residuals of 
a shrapnel wound involving the right foot with restriction of 
motion and hyperesthesia of Muscle Group X and residuals of a 
fragment wound to Muscle Group XI, is denied.

An initial disability rating in excess of 10 percent for 
scarring of the left little finger with pain on exposure to 
cold weather, is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



